ON MOTION FOR REHEARING

PER CURIAM.
We grant the motion for rehearing and withdraw the order denying the petition for belated appeal rendered September 29, 2014. The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the order denying the petition for writ of habeas corpus and order denying the motion for rehearing in Case No. 2010-CF-004176, in the Circuit Court in and for Osceola County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).
GRANT PETITION.
TORPY, C.J., ORFINGER and BERGER, JJ., concur.